Citation Nr: 0636880	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  96-48 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected psychiatric disorder, rated as 50 percent 
disabling from November 20, 1995, and 70 percent from April 
15, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel

INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which continued a 30 percent disability 
rating for schizophrenic reaction, schizo-affective type. 

During the pendency of the appeal, in a November 1997 Hearing 
Officer Decision, the veteran was awarded a 50 percent 
disability evaluation effective November 20, 1995, for a 
nervous condition.  In a May 2006, rating decision a 70 
percent disability evaluation was assigned effective April 
15, 2002.  Despite the increases, the veteran has not 
withdrawn his appeal and as such, it remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, 
in a claim for an increased disability rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded). 

The claim was previously before the Board in January 2005 and 
remanded for further development and adjudication.  The 
matter has been returned to the Board; however, as will be 
discussed in greater detail below, the claim is not ready for 
appellate disposition.

The veteran provided testimony before the local RO in April 
1997.  The transcript has been associated with the claims 
folder.

The veteran's claim for total disability based on individual 
unemployability (TDIU) due to service-connected disabilities 
was denied in October 2002.  While the veteran appealed and a 
statement of the case (SOC) was issued in March 2003, the 
veteran did not file a substantive appeal within the time 
allotted.  38 C.F.R. § 20.302(b).  However, the veteran's 
representative raised a new claim for TDIU in September 2004.  
As this issue has been neither procedurally prepared nor 
certified for appellate review, it is REFERRED to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to an increased 
disability rating for his psychiatric disorder.  A 
preliminary review of the record discloses the matter is not 
ready for appellate disposition.

In this regard, the May 2006 rating decision, which granted 
the 70 percent disability evaluation, was based in pertinent 
part on a letter from the veteran's VA treating physician, 
Dr. IMT, at the Plainview VA Medical Center (VAMC).  While 
the letter is quoted in the body of the rating decision, a 
copy of the letter does not appear to have been associated 
with the claims folder.  Moreover, as the letter is not 
listed in the Evidence portion of the rating decision, it is 
not clear when the letter is dated or when it was received by 
the RO.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA must 
obtain outstanding VA records, which, in this case, clearly 
contains significant medical findings and conclusions.  See 
38 U.S.C.A. 
§ 5103A (b-c) (West 2002); 38 C.F.R. §§ 3.157(b)(1), 3.159(c) 
(2006).

Upon remand, the RO should attempt to identify and obtain the 
letter from Dr. IMT.  Finally, ongoing VA mental health 
treatment records dated after March 2006 should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell, 
supra. 



Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the letter from 
Dr. IMT at the Plainview VAMC referenced 
in the May 2006 rating decision.  All 
efforts to identify and obtain the letter 
should be clearly documented in the 
claims folder.

2.  The RO should obtain VA outpatient 
mental health treatment records of the 
veteran from the Northport and Plainview 
VAMCs from March 2006 to the present.  

3.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed 
to the extent possible.  If it is not, 
the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  Thereafter, the veteran's claim of 
entitlement to an increased evaluation 
for his psychiatric disorder should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC), and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


